Name: Regulation (EEC) No 2411/73 of the Council of 24 July 1973 on imports of citrus fruits originating in the Arab Republic of Egypt
 Type: Regulation
 Subject Matter: trade;  plant product;  Africa
 Date Published: nan

 7 . 9 . 73 Official Journal of the European Communities No L 251/97 REGULATION (EEC) No 2411/73 OF THE COUNCIL of 24 July 1973 on imports of citrus fruits originating in the Arab Republic of Egypt ex 08.02 A : Fresh oranges ex 08.02 B : Mandarins and satsumas, fresh; Cle ­ mentines, tangerines, and other similar citrus hybrids, fresh ex 08.02 C : Fresh lemons . Article 2 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof ; Having regard to the Proposal from the Commission ; Having regard to the Opinion of the European Parliament; Whereas Article 6 of Annex I to the Agreement between the European Economic Community and the Arab Republic of Egypt (hereinafter called 'the Agreement') provides for tariff reductions on imports into the Community of certain citrus fruits originating in the Arab Republic of Egypt ; whereas , during the period in which the reference price applies, the reduction is subject to observance of a price fixed on the internal market of the Community ; whereas detailed rules of application must be adopted to implement the system in question ; Whereas the system proposed should form part of the common organization of the market in fruit and vegetables ; whereas , therefore , account should be taken of the provisions of Council Regulation (EEC ) No 1035/72 ( 1 ) of 18 May 1972 on the common organization of the market in fruit and vegetables , last amended by Council Regulation (EEC ) No 2745/72 ( 2 ), and of the provisions adopted in application of that Regulation ; 1 . In order that the conditions referred to in Article 6 (2 ) of Annex I to the Agreement be met, the prices on representative Community markets recorded at, or converted to , the import/wholesale stage taking into account conversion factors and deducting import charges other than customs duties  the factors and charges aforesaid being those used in calculating the entry price referred to in Council Regulation (EEC) No 1035/72  must, for a given product, be those calculated in due course for Class I pursuant to the first indent, second subparagraph of Article 24 (2) of Council Regulation (EEC) No 1035/72 and be equal to or higher than the price defined in Article 3 . 2 . The Commission shall calculate the amount to be deducted in respect of import charges other than customs duties, in so far as prices notified to the Commission by Member States include these charges , so as to avoid any difficulties arising from the effect of these charges on entry prices which may vary according to origin . Accordingly , an average mean corresponding to the arithmetical mean between the lowest and the highest charges shall be taken into account for the calculation . The detailed rules for applying this paragraph shall be determined, as may be necessary, in accordance with the procedure laid down in Article 33 of Council Regulation (EEC) No 1035/72 . 3 . The representative Community markets within the meaning of paragraph 1 , are those used for recording the prices on the basis of which the entry price referred to in Council Regulation (EEC) No 1035/72 is calculated . HAS ADOPTED THIS REGULATION : Article 1 This Regulation prescribes the detailed rules for applying the system of preferences provided for in Article 6 of Annex I to the Agreement for the following products originating in the Arab Republic of Egypt : Article 3 H OJ No L 118 , 20 . 5 . 1972 , p . 1 . The price referred to in Article 2 ( 1 ) shall be equal to the reference price in force for that period plus the( 2 ) OJ No L 291 , 25 . 12 . 1972 , p . 147. No L 251 /98 Official Journal of the European Communities 7 . 9 . 73 Common Customs Tariff charge thereon and a fixed charge of 1-20 units of account per 100 kg. Article 4 Member States , shall follow price trends regularly and record them in accordance with Article 4 . The measures required for this purpose shall be adopted in accordance with the procedure laid down in Council Regulation (EEC ) No 1035 /72 for applying ' compensatory charges to fruit and vegetables . Article 6 Where the prices reffered to in Article 2 ( 1 ) in respect of one of the products listed in Article 1 , after taking into account the conversion factors and deducting import charges other than customs duties , remain low £r on the lowest priced representative Community markets than the price laid down in Article 3 for three consecutive market days , the Common Customs Tariff duty in force at the date of importation shall apply to that product. This arrangement shall continue to apply until these prices on the lowest priced representative Community markets are found to be for three consecutive market days equal to or higher than the price laid down in Article 3 . Articles 23 , 24, 25 , 26 , 27 and 28 of Council Regulation (EEC ) No 1035 /72 shall remain in force . Article 7 Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from the date of the entry into force of the Agreement until such time as the Agreement shall cease to have effect. The Commission, on the basis of prices recorded on representative Community markets and notified by This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1973 . For the Council The President I. N0RGAARD